DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 9, filed 24 May 2022, with respect to the rejection(s) of claim(s) 136 and 137 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nelson et al. (US 8,216,334) in view of Ackermann et al. (US 8,888,882). The amendments to the claims have overcome the previous 35 USC § 112 rejections where are hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 136, 148-158 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 8,216,334) in view of Ackermann et al. (US 8,888,882).
With regards to Claim 136 and 148-158:
Nelson teaches:
A filter pack, part 745, having a dirty air inlet and an opposite clear air outlet. The air flows in a first axial direction, part 780, through the filter pack. The filter media pack is pleated. See Nelson Paragraph 138 describing a z-pack which is fluted or pleated panels stacked together to allow the air to flow through the filter axially. An elbow, part 795, having a first end constructed to extend from the clean air outlet of the filter, part 745, to a second end wherein the air flows in a second axial direction and comprising an air flow enclosure with an interior volume extending from the elbow first end to the elbow second end. An air deflector, part 796, capable of directing air from the first axial direction to the second axial direction which is different from the first axial direction. A filter seal member, part 791, which has a cross-sectional shape through the elbow second end that is non-circular (Claim 150) which is located on the elbow second end and defines a seal surface constructed to form an internally directed radial seal to a clean air intake. The filter element seal member, part 791, is located downstream of the filter’s clean air outlet. (See Nelson Fig. 49 and 52 and Col. 25 line 46-59, Col. 26 line 27-37, 58-63, Col. 28 line 34-48, Col. 29 line 33-40, and Col. 33 lines 30-35 and annotated Fig. 48 A below)

    PNG
    media_image1.png
    579
    794
    media_image1.png
    Greyscale

(Claim 152) The air deflector comprises a ramp. (See Nelson Fig. 51 and 52) 
(Claim 154) The media pack is secured to the shell with an adhesive. (Se Nelson Abstract and Col. 15 lines 1-15)
(Claim 155) A filter media pack, part 745, comprising an overmolded portion, part 785, which reads on applicant's claimed seal support, and overmolding sealant which reads on applicant's claimed media pack seal member arranged on the seal support which seals the media pack to the elbow first end. (See Nelson Col. 27 lines 35-50) 
(Claim 156 and 157) A filter seal member, part 791, is molded to the elbow second end. Replacing a molded seal with a gasket seal adhered thereto would still result in a permanently affixed seal at the location of the permanently affixed seal of Nelson and doing so would be obvious to one of ordinary skill in the art at the time of filing. (See Nelson Col. 27 lines 35-60)
(Claim 158) The first end of the elbow and the second end of the elbow are at an angle of 90 degrees to each other which anticipates applicant’s claimed range of 30 to 160 degrees. (See Nelson Fig. 48B) 
Nelson does not teach:	
(Claim 136) The pleated media pack is arranged around an open interior. 
(Claim 151) Nelson does not explicitly teach that the seal is oval. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circular outlet to be oval as both shapes are ellipses, changes in shape are well known for filtering, an ovular shape would provide additional benefits of a larger exit for clean air with a similar general shape. Further Nelson teaches that the shape of the outlet end is a design choice, see Nelson Paragraph 329 and 330 and one of ordinary skill in the art would choose whatever shape is best suited to their application. 
Ackermann teaches:
(Claim 136) A filter device, part 10, comprising a main filter element, part 36, which is pleated filter media surrounding an open interior, part 44. Similarly to the filter media of Nelson the filter media of Ackermann is arranged in a housing with an inlet and outlet face in line with the inlet to outlet axis. (See Ackermann Col. 2 lines 40-51 Col. 7 lines 50-67) 
(Claim 148 and 149) The main filter element, part 36, comprises a cylindrical outwardly positioned second filter bellows, part 42, and a first filter bellows, part 40, which is conical which reads on applicant's claimed  media pack comprises a cylindrical pleated media pack or conical pleated media pack. (See Ackermann Col. 2 lines 40-51, Fig. 3 and Fig. 5)
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the panel filter of Nelson with the main filter element of Ackermann in order to maximize the flow through surface area and minimize pressure drop.
Allowable Subject Matter
Claims 137 and dependent Claims 140-147 allowed.
The following is an examiner’s statement of reasons for allowance: Nelson, nor Nelson in view of Ackerman as applied above with regards to Claim 136, does not teach a panel filter wherein the clean air outlet of the filter comprises a curved surface. Such a limitation could not be found in other applicable prior art. As such Claim 137 and dependent Claims 140-147 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 153 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Nelson does not teach "the air deflector comprises a hollow extending from the air deflector into the interior volume" and such a limitation could not be found in other applicable prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776